DETAILED ACTION
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: (claim 1) “begin” at the end of line 2 of section (c) should be --being--; and, (claim 18) --the-- or --said-- should precede “collet chuck” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the oppositely longitudinal end of the collet chuck" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites "said combination’s collet chuck having a circumferential array of jaws having longitudinal ends" in lines 1-3 of section (b), which more clearly conveys that the jaws have longitudinal ends, not the collet chuck.  Thus, clarification is required.
Claim 4 similarly recites the limitation "the collet chuck’s oppositely longitudinal end" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a jack screw actuator" in line 3.  The issue is that no such "actuator" appears to have been positively disclosed.  Applicant apparently only discloses "an axially central jack screw assembly," ¶ [0056], US 2021/0055090—the PG PUB of the instant application—and, "jack screw assembly 68, 70," id.  Thereafter, such is simply referred to as "jack screw 68, 70," ¶¶ [0068] and [0069] (2X).  Thus, the claim should be amended to reflect the language used in the specification, the specification should be amended to reflect the language used in the claim, or adequate clarification as to any distinction intended provided.
Claim 10 recites the limitation "the support frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Only "a frame" is previously recited.
Claim 16 similarly recites the limitation "a jack screw actuator" in line 3.  See claim 9 above.
Claim 17 similarly recites the limitation "the support frame" in lines 2-3.  See claim 10 above.  Claim 17 further recites "comprising a levered arm fixedly attached to and extending oppositely longitudinally from an oppositely longitudinal end of the lever arm" in lines 3-5.  The issue is that the claim previously recites "a lever arm having an oppositely longitudinal end pivotally mounted upon the … frame" in lines 1-3.  Thus, it is unclear whether the second recitation of "an oppositely longitudinal end of the lever arm" is another, distinct oppositely longitudinal end from the first.  Clarification is required.
Claim 25 similarly recites the limitation "a jack screw actuator" in lines 1-2 and "said actuator" in line 3.  See claim 9 above.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Allowable Subject Matter
Claims 1-2 have been allowed.
Claims 3-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
an apparatus for correcting a distortion in a bullet cartridge casing's neck, said casing further having a body and a rim, said apparatus comprising: 10(a) a frame; (b) particularly, a collet chuck and collet sleeve combination, said combination's collet chuck having a circumferential array of jaws having longitudinal ends, said combination's collet chuck further having a throat bounded by the circumferential array of jaws; 15(c) particularly, means for, upon a receipt of a bullet within the bullet cartridge casing's neck, aligning said bullet, particularly, said means being positioned within the throat; (d) mounting means attaching the collet chuck and collet sleeve combination to the frame, particularly, said means being adapted for 20facilitating rotation of said combination; and (e) particularly, turning means connected operatively to the collet chuck and collet sleeve combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
9-Sep-22